On Application por a Rehearing.
A re-examination of this ease has confirmed our original conclusions, consequently a rehearing is refused.
But counsel for plaintiff has raised an entirely new issue in their application in regard to a certain sum of two thousand five hundred dollars of advances, which they insist has not been accounted for in the settlement.
In our opinion the settlement was complete; but, as the parties-*245reside in Mississippi, we will leave that matter open to further investigation.
In that respect the plaintiffs’ rights are reserved in some appropriate proceedings.
Rehearing refused.